 


110 HRES 198 EH: Recognizing the significance of Black History Month.
U.S. House of Representatives
2007-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 198 
In the House of Representatives, U. S.,

March 12, 2007
 
RESOLUTION 
Recognizing the significance of Black History Month. 
 
 
Whereas the first African Americans were brought forcibly to the shores of America as early as the 17th century; 
Whereas African Americans were enslaved in the United States and subsequently faced the injustices of lynch mobs, segregation, and denial of basic, fundamental rights; 
Whereas despite this enslavement, early Black Americans made significant contributions to the economic, educational, political, artistic, literary, religious, scientific, and technological advancement of the United States; 
Whereas in the face of these injustices, United States citizens of all races distinguished themselves in their commitment to ideals of which the United States was founded and fought for the rights and freedom of African Americans; 
Whereas the United States was conceived, as stated in the Declaration of Independence, as a new country dedicated to the proposition that all Men are created equal, that they are endowed by their Creator with certain inalienable Rights, that among these are Life, Liberty and the Pursuit of Happiness; 
Whereas since its founding, the United States has been an imperfect work in making progress towards those noble goals; 
Whereas the history of the United States is the story of a people regularly affirming high ideals, striving to reach them but often failing, and then struggling to come to terms with the disappointment of that failure before committing themselves to trying again; and 
Whereas the month of February is officially celebrated as Black History Month, which dates back to 1926, when Dr. Carter G. Woodson set aside a special period of time in February to recognize the heritage and achievement of Black Americans: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the significance of Black History Month as an important time to recognize the contributions of Black Americans in the Nation’s history, and encourages the continued celebration of this month to provide an opportunity for all people of the United States to learn more about the past and to better understand the experiences that have shaped the Nation; and 
(2)affirms that— 
(A)the contributions of Black Americans are a significant part of the history, progress, and heritage of the United States; and 
(B)the ethnic and racial diversity of the United States enriches and strengthens the Nation. 
 
Lorraine C. Miller,Clerk.
